UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6835


GREGORY A. RICHARDSON,

                Petitioner - Appellant,

          v.

VIRGINIA DEPARTMENT OF CORRECTIONS; VIRGINIA PAROLE BOARD;
WARDEN OF SUSSEX I STATE PRISON,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00514-REP)


Submitted:   August 26, 2010                 Decided:   September 7, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory      A.       Richardson       seeks     to    appeal          the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition       and    his    motion        to    reconsider.          The       orders       are     not

appealable       unless          a     circuit        justice        or       judge         issues     a

certificate          of    appealability.               See     28    U.S.C.          § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the       merits,      a    prisoner     satisfies            this     standard       by

demonstrating          that      reasonable           jurists    would          find        that     the

district       court’s      assessment           of   the     constitutional            claims        is

debatable       or    wrong.          Slack      v.    McDaniel,          529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at   484-85.          We    have      independently           reviewed          the    record        and

conclude that Richardson has not made the requisite showing.

Accordingly,          we      deny         his   motion       for         a     certificate           of

appealability and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately



                                                  2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3